DETAILED ACTION
	This action is responsive to the following communications: the Application filed February 26, 2020 , and Information Disclosure Statement filed on July 05, 2017.
	Claims 1-11 are pending. Claims 1, 7 and 11 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on July 05, 2017. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 14, 22, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spica et al. (US 2020/0243119) in view of LEHWALDER et al. (US 2020/0201408).

	Regarding independent claim 1, Spica et al. disclose a power management integrated circuit (PMIC) (figure 1), comprising: a voltage regulator (REGUALTOR 1 – REGULATOR M, figure 1, also see figures 2A and 2B) configured to generate an output voltage (the outputs are from REGUALTOR 1- REGUALATOR M, figures 1 and 2	A-2B); a monitoring circuit (111, figure 1) configured to receive a feedback voltage of the output voltage (FEEDBACK CIRCUITRY, figure 1).

a count register configured to store a count value indicative of a number of times the feedback voltage is determined by the monitoring circuit to be outside the threshold voltage range.
	LEHWALDER et al. disclose determine at each of periodic intervals whether the feedback voltage is outside a threshold voltage range (see figure 6A and paragraphs below); and

    PNG
    media_image1.png
    511
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    458
    850
    media_image2.png
    Greyscale

a count register (COUNTER 1, figure 3) configured to store a count value (see ABRATRACT: discloses: A counter is provided to store a count value corresponding to an accumulated number or amount of times that a warning threshold value is satisfied by the received processing system signal in a count-accumulation time interval) indicative of a number of times the feedback voltage (feedback voltage from comparator 365 in figure 3) is determined by the monitoring circuit (142, figure 3) to be outside the threshold voltage range (see para.[0055] and figure 4A below)

    PNG
    media_image3.png
    361
    843
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    452
    757
    media_image4.png
    Greyscale

Since Spica et al. and LEHWALDER et al. are both from the same field of endeavor, the purpose disclosed by LEHWALDER et al. would have been recognized in the pertinent art of Spica et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of LEHWALDER et al to teaching of Spica et 


	Regarding claim 2, the combination of Spica et al. and LEHWALDER et al. disclose the limitation of claim 1.
    	LEHAWALDER et al. further disclose further comprising an interface (I/F) circuit (figures 1-4) configured to output monitoring data indicative of the count value stored in the count register (see ABTRACT) to an external device (e.g. laptop computer or to a subsystem of an electronic device, see para. [0042]).

   	Regarding claim 3, the combination of Spica et al. and LEHWALDER et al. disclose the limitation of claim 2.
	LEHWALDER et al. further disclose further comprising a setting register (143, figure 1), wherein the I/F circuit (figures 1-4) is further configured to receive operational parameters controlling (Power control unit 144, figure 1) an operation of the monitoring circuit (Power monitoring circuitry 142, figure 1) and to store the operational parameters in the setting register (telemetry registers 143, figure 1).

  	Regarding claim 5, the combination of Spica et al. and LEHWALDER et al. disclose the limitation of claim 3.
(see figures 1-4)

	Regarding claim 14, the combination of Spica et al. and LEHWALDER et al. disclose the limitation of claim 1
 	Spica et al. further disclose wherein the feedback voltage (109, figure 1) is obtained by voltage dividing the output voltage (112-1 112-M, figure 1)

	Regarding independent claim 22, Spica et al. disclose a dynamic random access memory (DRAM) module, comprising: a module board; a DRAM device mounted to the module board (see figures 1 and 4, also see paragraphs [0015] and [0055]), the DRAM device including a plurality of operating voltage terminals (terminals show in figures 1, 2A and 2B); and a power management integrated circuit (PMIC) (POWER MANAGEMENT, figures 1 and 2) mounted to the module board (see figure 4, and para.[0055]), the PMIC configured to generate a plurality of operating voltages applied (voltages show in figure 1 and 2A, .e.g. Vin, REGULATOR 1-N, VREF1-VREFN, also the generated regulator voltages 228 in figure 2A can be provided , as operating voltages, to respective components of memory sub-system, see para.[0031] for detail) to the respective plurality of operating voltage terminals of the DRAM (figures 2A and 2B show respective plurality of operating voltage terminals of the DRAM), and to receive a plurality of feedback voltages of the respective plurality (feedback circuitry 109, figure 1, see par .below, also see paragraphs [0031], [0036] – [0038])

    PNG
    media_image5.png
    172
    846
    media_image5.png
    Greyscale

wherein the PMIC includes a monitoring circuit (111, figure 1) configured to determine a number of times each of the plurality of feedback voltages (monitoring circuit is connected to FEEDBACK CIRCUITRY, and FEDDBACK is connected to REGULATOR 112-1 -112M, figure 1, also see figure 2A and 2B) is outside a respective threshold voltage range (see paragraphs below, and table 2).


    PNG
    media_image6.png
    111
    279
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    530
    826
    media_image7.png
    Greyscale

	However, Spica et al. are silent with respect to store the number of times in a count register.
	LEHWALDER et al. disclose to store the number of times in a count register (see ABTRACT discloses: A counter is provided to store a count value corresponding to an accumulated number or amount of times that a warning threshold value is satisfied by the received processing system signal in a count-accumulation time interval).
	
Since Spica et al. and LEHWALDER et al. are both from the same field of endeavor, the purpose disclosed by LEHWALDER et al. would have been recognized in the pertinent art of Spica et al.


	Regarding independent claim 27, Spica et al. disclose a computing system, comprising: a host device (HOST SYSTEM, figure 1); and a plurality of memory modules each comprising a memory device (see figures 1 and 4) and a power management integrated circuit (PMIC) (POWER MANAGEMENT, figure 1) including a voltage regulator (REGULATOR, figure 1) configured to supply an operating voltage to the memory device (figures 1, 2A and 2B).
	However, Spica et al. are silent with respect to the PMIC outputting monitoring data to the host device indicative of a number of voltage range violations of the operating voltage at each of a plurality of periodic intervals, wherein the host device is configured to maintain a power integrity of each memory module based on the monitoring data output by the PMIC.
	LEHEALDER et al. disclose the PMIC outputting monitoring data (output is from Power monitoring in figure 1) to the host device (150, figure 1) indicative of a number of voltage range violations of the operating voltage at each of a plurality of periodic intervals (see rejection of claim 1), wherein the host device is configured to maintain a power integrity of each memory module based on the monitoring data output by the PMIC.( see figure 1, 140 and 150, also see para.[0019] discloses: the warning threshold satisfied by received processing system signal in a count-accumulation time interval. Monitoring the count which can be increment at a minimum time resolution and allowing a power control circuit to read the count at a chosen …) 
	Since Spica et al. and LEHWALDER et al. are both from the same field of endeavor, the purpose disclosed by LEHWALDER et al. would have been recognized in the pertinent art of Spica et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of LEHWALDER et al to teaching of Spica et al. for purpose of using counter to detect when a critical power threshold has been breached and trigger a power reduction to reduce the like hood of processing errors or a system crash.

	
	Regarding claim 28, the combination Spica et al. and LEHEALDER et al. disclose the limitation of claim 27.
	LEHWALDER et al. further disclose wherein the host (processer, figure 1) is configured to redistribute a workload of the memory modules (figure 1) based on the monitoring data (Power monitoring, figure 1) output by the PMIC (see para.[0042] discloses: The power monitoring circuitry 142 in figure 1 may adjust the power of the one or more processers of the processing platform and/or may adjust the power of any processing platform component controlled by the one or more processors). 

Regarding claim 29, the combination of Spica et al. and LEHWALDER et al. disclose the limitation of claim 29.
	Spica et al. further disclose wherein the memory device of each of the plurality of memory modules (figures 1, 2A, 2B and 4) is a dynamic random access memory (DRAM) device (see paragraphs [0015] and [0055]).

	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spica et al. (US 2020/0243119) in view of LEHWALDER et al. (US 2020/0201408) and further in view of LIM (US 2019/0107856).

	Regarding claim 10, the combination of Spica et al. and LEHWALDER et al. disclose the limitation of claim 1.
	However, the combination of Spica et al. and LEHWALDER et al. are silent with respect to the voltage regulator comprising: a voltage generator configured to output a reference voltage; a comparator configured to compare the reference voltage with the feedback voltage; and a voltage driver configured to generate the output voltage based on an output of the comparator.
	LIM discloses the voltage regulator (110, figure 1, also see ABTRACT) comprising: a voltage generator (190, figure 1) configured to output a reference voltage; a comparator (EA, figure 1) configured to compare the reference voltage with the feedback voltage (VFB), figure 1); and a voltage driver configured to generate the output voltage based on an output of the comparator (see paragraphs below).


    PNG
    media_image8.png
    442
    809
    media_image8.png
    Greyscale

Since Spica et al.  LEHWALDER et al. and LIM are from the same field of endeavor, the purpose disclosed by LIM would have been recognized in the pertinent art of Spica et al. and LEHWALDER et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of LIM to teaching of Spica et al. and LEHWALDER et al. for purpose of using a reference voltage generator configured to the reference voltage.

 	Regarding claim 11, the combination of Spica et al., LEHWALDER et al. and LIM disclose the limitation of claim 10
	Spica et al. further disclose further comprising a feedback voltage pin terminal connected to the comparator and the monitoring circuit (see figures 1 and 2A).

	Claims 15-16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spica et al. (US 2020/0243119) in view of LEHWALDER et al. (US 2020/0201408) and further in view of Morgan et al. (US 2003/0193829).

	Regarding independent claim 15, Spica et al. disclose dynamic access memory (DRAM) module comprising a DRAM device (see para.[0015] and para.[0055]) and a power management integrated circuit (PMIC) configured to supply an operating voltage to the DRAM device, the PMIC comprising: a voltage regulator configured to output the operating voltage to the DRAM device; a monitoring circuit configured to receive a feedback voltage of the operating voltage (see rejection of claim 1)
	However, Spica et al. are silent with respect to determine at each of periodic intervals whether the feedback voltage is outside a threshold voltage range; a count register configured to store a count value indicative of a number of times the feedback voltage is determined by the monitoring circuit to be outside the threshold voltage range; and an interface (I/F) configured to output monitoring data corresponding to the count value stored in the register externally of the DRAM module.
	LWHWALDER et al. disclose determine at each of periodic intervals whether the feedback voltage is outside a threshold voltage range; a count register configured to store a count value indicative of a number of times the feedback voltage is determined by the monitoring circuit to be outside the threshold voltage range (see rejection of claim 1 above); and 
(see figures 1 and 3) to output monitoring data corresponding to the count value stored (see ABTRACT, also see figure 2).
	Since Spica et al. and LEHWALDER et al. are both from the same field of endeavor, the purpose disclosed by LEHWALDER et al. would have been recognized in the pertinent art of Spica et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of LEHWALDER et al to teaching of Spica et al. for purpose of using counter to detect when a critical power threshold has been breached and trigger a power reduction to reduce the like hood of processing errors or a system crash.
	However, both Spica et al. and LEHWALDER et al. are silent with respect to in the register externally of the DRAM module.
	Morgan et al. disclose in the register externally of the DRAM module (see claim 24 below).

    PNG
    media_image9.png
    84
    849
    media_image9.png
    Greyscale

	Since Spica et al., LEHWALDER et al. and Morgan et al. are from the same field of endeavor, the purpose disclosed by Morgan et al. would have been recognized in the pertinent art of Spica et al. and LEHWALDER et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Morgan et al to teaching of Spica et al. and LEHEALDER et al. for purpose of increasing battery life and attempts to reduce the rate at which such electronic devices consume power.

	  Regarding claim 16, the combination of Spica et al. , LEHWALDER et al. and Morgan et al. disclose the limitation of claim 16.
	Spica et al. further disclose wherein the PMIC (figure 1) is configured to supply a
plurality of operating voltages (figure1 and figure 2A, .e.g. Vin, REGULATOR and VREF) to the DRAM device (see para.[0015]) ,the monitoring circuit (PMC, figure 1) is configured to receive a plurality of feedback voltages (109, figure 1) of the respective operating voltages (REGULATOR 1 – REGULATOR-M, figure 1),
	LEHWALDER et al. disclose:  to determine at each of periodic intervals whether the feedback voltages are outside respective threshold voltage ranges (see rejection of claim 1)
the count register is configured to store a plurality of count values indicative of a number of times the feedback voltages is determined by the monitoring circuit to be outside the respective threshold voltage ranges (see rejection of claim 1), and the I/F is configured to output the monitoring data corresponding to a plurality of count values (see ABTRACT discloses: A counter is provided to store a count value corresponding to an accumulated number of amount of times that a warning threshold condition associated with a warning threshold value is satisfied by the received processing system signal in a count-accumulation time interval).

	Regarding claim 20, the combination of Spica et al., LEHWALDER et al. and Morgan disclose the limitation of claim 15.


    PNG
    media_image10.png
    546
    750
    media_image10.png
    Greyscale

	Regarding claim 21, the combination of Spica et al., LEHWALDER et al. and Morgan disclose the limitation of claim 15.
	LEHALDER et al. further disclose wherein the periodic intervals are not constant (see figure 6A above)

	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spica et al. (US 2020/0243119) in view of LEHWALDER et al. (US 2020/0201408) and further in view of Morgan et al. (US 2003/0193829) and further in view of Jouin et al. (US 2019/006916)

	Regarding claim 17, the combination of Spica et al. , LEHWALDER et al. and Morgan et al. disclose the limitation of claim 16.
	However, the combination of Spica et al. , LEHWALDER et al. and Morgan et al. are silent with respect to wherein the plurality of operating voltages include a first supply voltage VDD, a second supply voltage VDDQ, and a boosted supply voltage VPP.
	Jounin et al. disclose wherein the plurality of operating voltages include a first supply voltage VDD, a second supply voltage VDDQ, and a boosted supply voltage VPP (see figure 1 and figure 2 below).
	
    PNG
    media_image11.png
    453
    762
    media_image11.png
    Greyscale

	Since Spica et al., LEHWALDER et al.  Morgan et al. and Jouin et al. are from the same field of endeavor, the purpose disclosed by Jouin et al. would have been recognized in the pertinent art of Spica et al. Morgan et al.and LEHWALDER et al.
.

	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spica et al. (US 2020/0243119) in view of LEHWALDER et al. (US 2020/0201408) and further in view of HWYAKAWA et al.


	Regarding claim 18, the combination of Spica et al. and LEHWALDER et al. disclose the limitation of claim 15.
	Spica et al. further disclose wherein the threshold voltage range is between plus-or-minus 2% to plus-or-minus 6% of a target voltage of the feedback voltage.
	Spica et al. discloses the claim invention except for range is between plus or-minus 2% to plus –or-minus 6% of a target voltage of the feedback voltage. It would have been obvious to one of ordinary skill in the art at the time the invention was made to HAYAKIAWA et al. disclose (see figure 7 below) , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine ski11 in the art. In re Aller, 105 USPQ 233.


    PNG
    media_image12.png
    334
    488
    media_image12.png
    Greyscale


	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spica et al. (US 2020/0243119) in view of LEHWALDER et al. (US 2020/0201408) and further in view of Morgan et al. (US 2003/0193829).

	Regarding claim 19, the combination of Spica et al., LEHWALDER et al. and Morgan et al. disclose the limitation of claim 15. the periodic intervals are each between 500ns to 800ns.
	Spica et al. discloses the claim invention except for range is between 500n to 800ns. It would have been obvious to one of ordinary skill in the art at the time the invention was made to LEHWALDER et al. disclose: The counter according to the present technique which are capable of counting at a 1us or 2 us rate (see para.;0088])  , since it has been held that where the general conditions of a claim are disclosed in the .

	Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spica et al. (US 2020/0243119) in view of LEHWALDER et al. (US 2020/0201408) and further in view of LEE et al. (US 2016/0357665)

	Regarding claim 23, the combination of Spica et al. and LEHWALDER et al. disclose the limitation of claim 22.
	 However, the combination of Spica et al. and LEHWALDER et al. are silent with respect to, further comprising: at least one first pin terminal; and a serial presence detect (SPD) circuit mounted to the module board and configured exchange PMIC control and data signals between the at least one first pin terminal and the PMIC.
	KIM et al. disclose further comprising: at least one first pin terminal (see figures 1 and figure 25. Noted that: DRAM in figures 1 and 25 must have a pin terminal to connect to SPD to operate of function of memory devices); and a serial presence detect (SPD) circuit (SPD, figure 25) mounted to the module board and configured exchange PMIC control and data signals between the at least one first pin terminal and the PMIC (see paragraphs [0238]-[0241])
	Since Spica et al., LEHWALDER et al. and KIM et al. are from the same field of endeavor, the purpose disclosed by Kim et al. would have been recognized in the pertinent art of Spica et al.and LEHWALDER et al.


	Regarding claim 24, the combination of Spica et al. , LEHWALDER et al. and KIM et al. disclose the limitation of claim 23.
	KIM et al. further disclose at least one second pin terminal (see figures 1 and figure 25. Noted that: DRAM in figures 1 and 25 must have a pin terminal to connect to SPD to operate of function of memory devices) and a data buffer circuit (2250, figure 26) mounted on the module board and configured to exchange memory data signals between the at least one second terminal and the DRAM device (see figures 25 and 26)

    PNG
    media_image13.png
    514
    600
    media_image13.png
    Greyscale

	Regarding claim 25, the combination of Spica et al. , LEHWALDER et al. and KIM et al. disclose the limitation of claim 24.
	KIM et al. further disclose at least one third pin terminal (see figures 1 and figure 25-28. Noted that: DRAM in figures 1 and 25 must have a pin terminal to connect to SPD to operate of function of memory devices) ; and a register clock driver circuit (CK, figure 28 and see para.[0254) mounted on the module board and configured to exchange command and address signals between the at least one third pin terminal and the DRAM device (see figures 25-28)

    PNG
    media_image14.png
    631
    694
    media_image14.png
    Greyscale

	Regarding claim 26, the combination of Spica et al. , LEHWALDER et al. and KIM et al. disclose the limitation of claim 25.
	Spica et al. further disclose least one fourth pin terminal (see figure 2A. Noted that: DRAM in figure 2b must have a pin terminal to connect to Vin to operate of function of memory devices) for supplying an input voltage (Vin, figure 2B) to the PMIC (POWER MANAGEMENT, figure 2A)

Allowable Subject Matter
s 4, 6-9, 12-13 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 4, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of at least one
of the threshold voltage range, a duration of each of the periodic intervals, a monitoring time during which the monitoring circuit is operative, a deviation from a target feedback voltage which defines the threshold voltage range, a monitoring start trigger to start monitoring by the monitoring circuit, and a monitoring stop trigger to stop monitoring by the monitoring circuit in combination with the other limitations thereof as is recited in the claim.
	Regarding claim 6, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of a first comparator configured to compare the feedback voltage with an upper threshold voltage of the threshold voltage range at each of the periodic intervals; a first counter configured to increment a first count value at each of the periodic intervals in which the first comparator indicates that the feedback voltage is more than the upper threshold voltage; a second comparator configured to compare the feedback voltage with a lower threshold voltage of the threshold voltage range at each of the periodic intervals; and
a second counter configured to increment a second count value at each of the periodic intervals in which the second comparator indicates that the feedback voltage is less 

	Regarding claim 12, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the PMIC further comprises: a second voltage regulator configured to generate a second output voltage; a second monitoring circuit configured to receive a second feedback voltage of the second output voltage, and to determine at each of periodic intervals whether the second feedback voltage is outside a second threshold voltage range; and  a second count register configured to store a second count value indicative of a number of times the second feedback voltage is determined by the second monitoring circuit to be outside the second voltage range in combination with the other limitations thereof as is recited in the claim.

	Regarding claim 13, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the PMIC further comprising: a second voltage regulator configured to generate a second output voltage; and a multiplexer circuit configured to selectively apply one of the first feedback voltage and a second feedback voltage of the second output voltage to the monitoring circuit, wherein the monitoring circuit is configured to store a second count value in the count register indicative of a number of times the second feedback voltage is determined to be outside a second voltage range in combination with the other limitations thereof as is recited in the claim.

	Regarding claim 30, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein each of the plurality of memory modules includes a module board having opposite first and second principal surfaces, and a plurality of memory devices mounted on each of the first and second principal surfaces of the module board in combination with the other limitations thereof as is recited in the claim. Claims 31-32 depend on claim 30.

	Claims 33-40 are allowed.
	Regarding independent claim 33, the prior does not teach or suggest the claimed invention having “a plurality of first memory modules operatively connected to the first memory controller over a first channel, each of the first memory modules including a plurality of first memory devices and a first power management integrated circuit (PMIC) operatively connected to the first channel and to the plurality of first memory modules; and a plurality of second memory modules operatively connected to the second  memory controller over a second channel, each of the second memory modules including a plurality of second memory devices and a second PMIC operatively connected to the second channel and to the plurality of second memory modules, wherein the first PMIC of each first memory module includes a first voltage regulator configured to supply first operating voltages to the first memory devices, and a first monitoring circuit configured to count a number of voltage range violations of the first operating voltages at periodic intervals and to output monitoring data indicative of the number of voltage range violations over the first channel to the host device, and 
          Regarding claims 34-36, the claims have been found allowable due to their dependencies to claim 33 above. 

	Regarding independent claim 37, the prior does not teach or suggest the claimed invention having “ supplying an operating voltage from the PMIC to the memory device; transmitting a read/write command from the host to the memory device, and processing the read/write command to output read data from the memory device to the host or to write data from the host to the memory device; monitoring, by the PMIC and during the processing of the read/write command, a feedback voltage of the operating voltage to determine at each of periodic intervals whether the feedback voltage is outside a threshold voltage range; and transmitting monitoring data from the PMIC to the host denoting a count value, the count value corresponding to a number of times the feedback voltage was determined to be outside the threshold voltage range”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 38-40, the claims have been found allowable due to their dependencies to claim 37 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375.  The examiner can normally be reached on Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUAN HOANG/Primary Examiner, Art Unit 2827